DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on October 14, 2022.
Currently, claims 21-24 and 26-42 are pending in the instant application. Claims 26, 31, and 40 are withdrawn from consideration as being directed to non-elected inventions. Accordingly, claims 21-24, 27-30, 32-39, and 41-42 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

   Maintained Objections/Rejections
Priority
	Priority benefit denial is maintained for the reasons set forth in the last Office action mailed on June 14, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors for denying priority benefit to provisional applications. Note that applicant’s mere conclusory statement that “Applicant disagrees with the Examiner’s conclusion” is not sufficient to amount to a rebuttal argument articulating applicant’s reasons for disagreeing with the priority benefit denial set forth in the last Office action.  

Claim Rejections - 35 USC § 112
	Claims 21-24, 27-30, and 32-39 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on June 14, 2022 and for the reasons set forth below.
Applicant's arguments filed on October 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are sufficient to comply with the written description requirement. Contrary to applicant’s argument, the instant specification provides adequate written description only for a single species of “dCas9-p300 WT Core” corresponding to the amino acid sequence disclosed in Figure 61C (identified as SEQ ID NO:676; see paragraph 0096) within the claimed genus as explained in the last Office action. SEQ ID NO:676 disclosed in the instant application is not a representative number of species within the claimed genus of fusion protein amino acid sequences, nor does SEQ ID NO:676 describe the claimed genus “in sufficient detail” so as to convey that the instant co-inventors had possession of the entire genus of amino acid sequence variants encompassed by claims 21-24, 27-30, and 32-39.
In view of the foregoing, this rejection is maintained. 

Double Patenting
	Claims 21-24, 27-30, and 32-36 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,676,726 B2 for the reasons set forth in the last Office action mailed on June 14, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection. 
Claims 37-39 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,155,796 B2 for the reasons set forth in the last Office action mailed on June 14, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection. 

Claims 21-24, 27-30, and 32-39 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Application No. 17/471,935 for the reasons set forth in the last Office action mailed on June 14, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection. 

New Objections/Rejections Necessitated by Amendment
Claim Objections
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 29. Note that claim 30 recites same limitations as claim 29, which now recite “Cas9 derived from Streptococcus pyogenes” and the effector domain comprising “the core lysine-acetyltransferase domain of the human p300 protein”. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 is directed to a fusion protein comprising a first polypeptide domain comprising a S. pyogenes-derived Cas9 protein and amino acids 1422-2038 of SEQ ID NO:676 as the second polypeptide domain. 
As explained in the last Office action and reiterated hereinabove, the instant specification at best describes a functional fusion protein of SEQ ID NO:676, wherein the Cas9-encoding amino acid sequence has D10A and H840A mutations. Hence, the specification fails to reasonably convey that the instant co-inventors had possession of the genus of claim 41 as of the filing date sought. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,676,726 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘726 patent claims. Note that SEQ ID NO:141 claimed in the ‘726 patent claims is 100% identical to SEQ ID NO:676 claimed in claims 41-42 in the instant application.

Claims 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,155,796 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘796 patent claims. Note that SEQ ID NO:141 claimed in the ‘796 patent claims is 100% identical to SEQ ID NO:676 claimed in claims 41-42 in the instant application.

Claims 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Application No. 17/471,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘935 claims. Note that SEQ ID NO:2 claimed in the ‘935 claims comprises amino acids 1422-2038 of SEQ ID NO:676 as claimed in claim 41, and furthermore, SEQ ID NO:3 claimed in the ‘935 claims corresponds to amino acids 1422-2038 of SEQ ID NO:676 as claimed in claim 41. In addition, the fusion protein claimed in the ‘935 claims reads on SEQ ID NO:141 of the ‘935 application, which is 100% identical to SEQ ID NO:676 claimed in claim 42, in view of the ‘935 specification’s disclosure in paragraphs 0078 and 0015-00160.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635